Citation Nr: 0726364	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to service-connected type II diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition 
and, if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to July 
1980.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In his July 2003 notice of disagreement (NOD), the veteran 
indicates that he has been developing numbness in his 
bilateral arms down to his fingertips, similar to that he 
feels in his legs.  It is unclear whether the veteran 
intended to file a claim for service connection related to 
his upper extremities.  As the record does not reveal that 
the RO has addressed this issue, it is REFERRED for 
appropriate action.  

The reopened claim for service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record to establish that 
the veteran has peripheral neuropathy of the left lower 
extremity.  

2.  An unappealed May 1981 rating decision denied the claim 
for service connection for a back condition on the basis that 
there was no evidence of a current disability.  

3.  Additional evidence received since May 1981 on the issue 
of service connection for a back condition is new and 
material as it includes medical evidence relating to an 
unestablished fact necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to service-connected type II diabetes mellitus, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006).

2.  The RO's May 1981 decision denying service connection for 
a back condition is final.  38 U.S.C.A. § 4005(c) (1976); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.118(a), 19.153 (1980).

3.  The evidence added to the record since the RO's May 1981 
rating decision denying service connection for a back 
condition is new and material; the claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claim

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2006).  

The veteran contends that his service-connected type II 
diabetes mellitus has resulted in the development of 
peripheral neuropathy of his left lower extremity.  See July 
2002 VA Form 21-4138; May 2004 VA Form 9.  

The Board notes that service connection for peripheral 
neuropathy of the right lower extremity secondary to service-
connected type II diabetes mellitus was granted subsequent to 
an April 2003 electrodiagnostic study requested by VA and 
conducted at White-Wilson Medical Center, P.A (White-Wilson).  
See May 2003 rating decision.  During this evaluation, the 
veteran reported intermittent numbness of his feet, but was 
only able to tolerate nerve conduction studies of the right 
lower extremity.  The veteran did not wish to pursue nerve 
conduction studies of the left lower extremity, or an 
electromyography (EMG) of both lower extremities.  As a 
result, the RO denied the veteran's claim for service 
connection on the basis that there was no evidence that 
peripheral neuropathy of the left lower extremity existed.  

The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  A 
review of the medical evidence associated with the claims 
folder prior to the May 2003 rating decision does not reveal 
evidence that the veteran has peripheral neuropathy of the 
left lower extremity.  See April 1981 VA compensation and 
pension (C&P) examination report; records from Crestview 
Medical Clinic, P.A (Crestview) and Dr. Schmitz.  
Furthermore, the medical evidence associated with the record 
since the April 2003 study done at White-Wilson does not 
contain a diagnosis of peripheral neuropathy of the left 
lower extremity.  See e.g., June 2004 private progress note 
from Dr. Pelaez.  In pertinent part, a May 2004 
electrodiagnostic laboratories report from Medical Center 
Clinic concluded that the veteran had essentially normal 
EMG/NCS (nerve conduction studies) of the left extremities 
and normal H. reflex of the lower extremities.  The report 
also indicated that plantar responses were absent 
bilaterally, which was noted to be of uncertain significance 
in isolation from other pertinent abnormalities, but would 
offer mild support for a clinical diagnosis of a minimal 
distal axonal loss polyneuropathy as may occur in diabetes.  
It was further noted that it was too restricted a finding to 
be independently diagnostic.  

In the absence of evidence that the veteran has peripheral 
neuropathy of the left lower extremity, service connection on 
a secondary basis is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  



II.	New and material evidence claim

The veteran seeks to establish service connection for a back 
condition.  See July 2002 VA Form 21-4138.  The RO declined 
to reopen the claim and continued the denial issued in a 
previous final decision.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A May 1981 rating decision denied service connection for a 
back condition on the basis that there was no evidence of a 
current disability.  The veteran was informed of this 
decision by letter dated May 29, 1981, but he did not file a 
timely appeal.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 
19.118(a) (1980) (a NOD shall be filed with the agency of 
original jurisdiction (AOJ) within one year from the date 
that the agency mails notice of the determination).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2006).

The veteran filed a claim to reopen in July 2002, and this 
appeal ensues from the May 2003 rating decision that declined 
to reopen the claim and continued the denial of service 
connection for a back condition.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  If the claimant can thereafter present new and 
material evidence, however, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  


Evidence before the RO in May 1981 consisted of the veteran's 
service medical records, which contain several references to 
his back.  See e.g., sick call treatment records dated April 
1966 (impression of subscapular bursitis), May 1967 (pain in 
left interscapular region; impression of musculoskeletal 
pain), and December 1971 (lower back pain after sustaining 
accident two weeks ago; impression of questionable back 
strain after back injury); November 1973 and July 1975 health 
records (pain in area of lumbar spine with history of heavy 
box falling on back two years prior while in Vietnam); August 
1979 health record (upper and middle thoracic back pain; 
impression of back strain).  During a May 1973 discharge and 
immediate reenlistment examination, the veteran reported 
persistent back problems due to being hit in the back by a 
heavy box, but denied any discomfort in the eight weeks 
prior.  An x-ray was normal, as was a clinical evaluation of 
the veteran's spine.  See report of medical examination.  At 
the time of his discharge, the veteran reported recurrent 
back pain but a clinical evaluation of his spine was normal.  
See March 1980 reports of medical history and examination.  
The evidence before the RO in May 1981 also included a 
February 1981 x-ray report of the veteran's lumbar spine, 
which revealed lumbarization of S-1 and an incidental finding 
of Shmorl's nodes involving L-1 and L-2, see record from 
White-Wilson.  An April 1981 VA C&P examination report noted 
the White-Wilson x-ray report, but reported full motion of 
the back and was devoid of a diagnosis involving the 
veteran's back.  

Evidence added to the record since the RO's 1981 decision 
includes medical evidence of treatment the veteran has 
received related to his back.  See e.g., records from 
Crestview.  A March 2003 record from Dr. Schmitz contains an 
impression of multilevel degenerative disk disease and lumbar 
spinal stenosis.  A June 2002 magnetic resonance imaging 
(MRI) of the veteran's lumbar spine contained an impression 
of severe spinal stenosis at L3-4 and L4-5 (secondary to a 
combination of congenital shortening of the pedicles and 
degenerative facette disease); additional diffuse bulging 
disc and focal disc protrusion, lateralizing slight to the 
right, at L3-4; and diffuse bulging disc without definitive 
focal disc protrusion at L4-5.  See radiology report from 
North Okaloosa Medical Center.  This evidence is new, as it 
was not of record when the RO issued its May 1981 rating 
decision.  It is also material, as it indicates that the 
veteran has a current back disability and raises a reasonable 
possibility of substantiating the claim.  Having found that 
new and material evidence has been presented, the claim for 
entitlement to service connection for a back condition is 
reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for a back condition has 
been reopened, any defect in the notice as required by Kent 
would be harmless.  

As for the veteran's other claim, he was advised prior to the 
issuance of the rating decision that is the subject of this 
appeal that the RO would assist him in obtaining additional 
information and evidence and of the responsibilities on both 
his part and VA's in developing the claim.  See August 2002 
and March 2003 letters.  He was later informed of the 
evidence necessary to establish a claim for service 
connection on both direct and secondary bases, and of need to 
provide any evidence or information he might have pertaining 
to his claim.  See July 2003 letter; March 2004 statement of 
the case (SOC).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice in proceeding with the issuance of a final 
decision, however, as his claim is being denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical and private treatment 
records have been obtained and he was afforded an appropriate 
VA examination in connection with his secondary service 
connection claim.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for peripheral neuropathy of the left 
lower extremity is denied.  

The claim for service connection for a back condition is 
reopened.  To this extent only, the appeal is granted.

REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claim for service connection 
for a back condition.  Such development would ensure that his 
due process rights, including those associated with the 
duties to notify and assist, are met.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  The third requirement could be 
satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4) (2006).

The veteran contends that he had periods of back pain in 
service with no direct conclusion as to its cause.  He 
asserts that since his discharge, more effective techniques 
have been developed, such as the MRI, to determine the source 
of back pain.  See July 2003 NOD; May 2004 VA Form 9.  

As noted above, the veteran's service medical records do 
document complaints he had in service involving his back.  
Post-service medical evidence reveals that x-rays taken in 
the year following his discharge from service revealed 
lumbarization of S-1 and an incidental finding of Shmorl's 
nodes involving L-1 and L2.  See February 1981 x-ray report 
from White-Wilson.  Lumbarization is defined as a condition 
in which the first segment of the sacrum is not fused with 
the second, so that there is one additional articulated 
vertebra and the sacrum consists of only four segments.  See 
Dorland's Illustrated Medical Dictionary (28th ed. p. 961).  
Shmorl's nodes are defined as nodules seen in radiographs of 
the spine that are due to prolapse of a nucleus pulposus into 
an adjoining vertebra.  See id. at p. 1114.  The evidence of 
record also reveals that the veteran has received more recent 
treatment for his back and has been found to have severe 
spinal stenosis at L3-4 and L4-5; additional diffuse bulging 
disc and focal disc protrusion, lateralizing slight to the 
right, at L3-4; and diffuse bulging disc without definitive 
focal disc protrusion at L4-5.  See records from Crestview ad 
Dr. Schmitz; June 2002 MRI from North Okaloosa Medical 
Center.  Thus, the three elements of 38 C.F.R. § 3.159(c)(4) 
have been met and an examination should be scheduled to 
determine the etiology of the disability.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

An October 2002 record from Dr. Schmitz reports the findings 
of the 2002 MRI conducted at Okaloosa Medical Center and 
indicates that the veteran was to undergo a repeat lumbar MRI 
to insure that he had not developed stenosis of the adjacent 
levels. Dr. Schmitz also indicated that anterior-posterior 
(AP) views of lateral flexion and extension would be 
obtained.  The records received from Dr. Schmitz, however, do 
not contain either of these reports, and it is unclear 
whether the examinations were ever conducted.  The RO should 
obtain the veteran's consent and authorization for the 
release of additional records from Dr. Schmitz.  If this 
consent is obtained, the RO should specifically request that 
Dr. Schmitz indicate whether a lumbar MRI and/or AP views of 
lateral flexion and extension were conducted after October 
2002.  If a positive response is received, those records 
should be obtained.  

This remand will also give the veteran an opportunity to 
receive the notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Obtain the veteran's authorization 
and consent for the release of additional 
records from Dr. Schmitz.  If the 
veteran's consent is obtained, request 
Dr. Schmitz to indicate whether a lumbar 
MRI and/or AP views of lateral flexion 
and extension were conducted after 
October 2002.  If a positive response is 
received, those records should be 
obtained, together with any other 
additional records from Dr. Schmitz.  

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current diagnosis or 
diagnoses involving his back.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability is 
related to service.  The examiner should 
explain the reason(s) for the opinion(s).  
The claims folder should be made 
available for review.  

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


